                 Case 2:21-cv-01073-JCC Document 12 Filed 08/26/21 Page 1 of 2




 1   Daniel E. Thenell, WSB No. 37297
     E-mail: dan@thenelllawgroup.com
 2
     Thenell Law Group, P.C.
 3   12909 SW 68th Parkway, Suite 290
     Portland, Oregon 97223
 4   Phone: (503) 372-6450
     Fax: (503) 372-6496
 5   Of Attorneys for Defendants IDS Property Casualty
     Insurance Company and Pavlic
 6

 7

 8

 9

10
                                             UNITED STATES DISTRICT COURT
11
                                         WESTERN DISTRICT OF WASHINGTON
12
                                                              SEATTLE
13

14   DONALD WOELFLE, a single person,                          )   Case No. 2:21-CV-01073-JCC
                                                               )
15                              Plaintiff,                     )   ORDER ON STIPULATED MOTION
                                                               )   TO EXTEND TIME TO ANSWER
16            vs.                                              )   PLAINTIFF’S COMPLAINT
                                                               )
17   AMERICAN FAMILY CONNECT                                   )
     PROPERTY AND/OR IDS PROPERTY                              )
18   CASUALTY INSURANCE COMPANY,                               )
     Foreign corporations doing business in                    )
19   Washington; JOHN D. PAVLIC and JANE                       )
     DOE PAVLIC; DOES I-V,                                     )
20                                                             )
                                Defendants.                    )
21
           The Court, having reviewed the Motion made by Defendant IDS Property Casualty Insurance
22
     Company 1 (herein after “Connect by AmFam”) Stipulated Motion to Extend Time to Answer Plaintiff’s
23
     ///
24

25
     1 American Family Connect Property and/or IDS Property Casualty Insurance Company is improperly named and should be American

26   Family Connect Property & Casualty Insurance Company, formerly IDS Property Casualty Insurance Company.
      Page 1 – ORDER ON STIPULATED MOTION TO EXTEND TIME TO ANSWER PLAINTIFF’S COMPLAINT
                                                                                                                     60 I 407
                                                     THENELL LAW GROUP, P.C.
                                                    12909 SW 68th Parkway, Suite 290
                                                          Portland, OR 97223
                                                       Telephone (503) 372-6450
                                                        Facsimile (503) 372-6496
              Case 2:21-cv-01073-JCC Document 12 Filed 08/26/21 Page 2 of 2




 1   Complaint hereby grants Defendant addition time to file an Answer until September 17, 2021.
 2

 3          DATED this day of 26th August 2021.




                                                            A
 4

 5

 6
                                                            John C. Coughenour
 7                                                          UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
      Page 2 – ORDER ON STIPULATED MOTION TO EXTEND TIME TO ANSWER PLAINTIFF’S COMPLAINT
                                                                                             60 I 407
                                           THENELL LAW GROUP, P.C.
                                          12909 SW 68th Parkway, Suite 290
                                                Portland, OR 97223
                                             Telephone (503) 372-6450
                                              Facsimile (503) 372-6496
